Citation Nr: 1707307	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, awarded service connection for PTSD with a 50 percent disability rating, effective June 25, 2009, the date of the Veteran's claim.  Since that time, the RO increased the rating, most recently to 70 percent for the entire appeal period.  The Veteran, however, continues to contend that a 100 percent rating is warranted for his PTSD.   As 70 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the 70 percent assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the matters on appeal in February 2014 for additional evidentiary development.  The claims are now again before the Board for adjudication.

The record before the Board includes electronic records within Virtual VA and the Veteran's Benefits Management System.


FINDINGS OF FACT

1.  After resolving reasonable doubt, the Veteran's PTSD is shown to result in symptoms more closely approximating total occupational and social impairment.

2.  The award of a 100 percent rating for PTSD renders the issue of entitlement to a TDIU moot.




CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent disability rating for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2016).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because a 100 percent rating for PTSD is granted and represents a full grant of the benefit sought on appeal, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as in this case, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous... ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal was certified to the Board before that time, the DSM-IV version applies in this case.  See July 2013 VA Form 8.

The Veteran is presently receiving an initial 70 percent rating for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  For a 100 percent rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation.  Id.  

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 100 percent initial rating.  Since filing his claim in 2009, private and VA records show his symptoms most closely approximate total occupational and social impairment due to his PTSD. 

In June 2009, the Veteran's private psychologist submitted a narrative report summarizing his present symptoms following a 120 minute evaluation and completion of the Personality Assessment Inventory (PAI).  The clinician reported a review of the Veteran's current medications, which were deemed consistent with the symptoms reported by the Veteran on the date of the evaluation, thus the Veteran's account was deemed reliable.  The Veteran reported having one friend.  He has three children and reported limited contact with one son, as well as conflicted relationships with the other two.  He reported problems with anger, but that he avoided physical fights because of a fear of going to jail.  The Veteran reported a recent onset of the inability to remember important aspects of his trauma.  He also had a pattern of markedly diminished interest and participation in significant activities and a feeling of becoming estranged.  The clinician noted other symptoms as including marked problems with insomnia, severe trouble with irritability and angry outbursts.  The clinician observed and indicated concentration problems markedly apparent during the interview.  Significant experiences of fatigue and loss of energy were also reported.  Cognitive difficulties were noted as the diminished ability to think and indecisiveness.  The Veteran reported suicidal ideation, to include thinking of using a gun to "blow [his] brains out."  Immediate intent, however, was denied.  Homicidality in the form of road rage was acknowledged.  Impulse control was noted to fall below normal limits, based upon a description of drug abuse and grabbing his wife.  The Veteran was oriented to person, place and time, but his attention capabilities were noted to fall below normal limits.  Concentration was also noted as below normal limits, as demonstrated by his recollection of all the items from a three-item list.  Immediate memory was noted as impaired, but recent memory such as what he had for dinner last night was noted as normal.  Judgment and insight fell below normal limits.  

The clinician confirmed the PTSD diagnosis and assigned a Global Assessment of Functioning (GAF) score of 39.  In this regard, the GAF scale ranges from zero to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  According to the DSM-IV, GAF scores between 31 and 40 indicate "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

In January 2010, the Veteran was afforded a VA examination.  This examiner also confirmed the Veteran's anger problems, especially when driving and noted that it varies in frequency, duration and severity.  The Veteran reported difficulty with his relationships with his children and noted a good relationship with his wife, except when he gets rowdy.  At this time, the Veteran reported having friends with whom he went hunting and camping.  He reported drinking a gallon of whisky per week.  The examiner observed rapid speech, a restricted affect, and dysphoric and labile mood.  The Veteran was oriented to person, time and place.  No delusions or hallucinations were noted.  No suicidal or homicidal thoughts were reported.  The Veteran's impulse control was noted to be fair, and he was described as easily angered, with low frustration tolerance.  Consistent with the 2009 private report, the Veteran's remote and recent memory were both normal, but immediate memory was noted to be impaired.  PTSD was confirmed and a GAF score of 65 was assigned, which indicates "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  However, in the narrative portion, the examiner confirmed that the Veteran's anger reactions limit his social and family activities, his alcohol abuse and poor coping skills aggravate family life, and he has few leisure activities.  

In March 2010, the private psychologist submitted an additional report, this time noting the Veteran's recent incident of grabbing his wife by the shoulders during an argument.  He also reported marked problems with road rage.  He reported not acting on his anger, but that he had a gun permit and carried a pistol in his glove compartment.  The clinician characterized this as impulsive homicidal ideation.  The Veteran was reported as having dissociative memory problems and ongoing sleep interference.  Concentration problems were apparent and ongoing depressive symptoms were acknowledged.  The remaining symptoms and GAF score were consistent with the 2009 report.

In December 2011, the Veteran was again afforded a VA examination.  This examiner confirmed that the Veteran's depressive disorder and alcoholism are a result of his PTSD.  The Veteran was noted to have increased his drinking in an effort to manage his anxiety and nightmares.  A GAF score of 55 was noted, which indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).  The examiner noted sleep impairment, irritability, social withdrawal, nightmares, anxiety episodes, alcohol abuse, and depression.

In April 2014, VA primary care notes show a referral for mental health treatment.  May 2014 treatment notes show the Veteran reporting a relapse of substance abuse/dependence, but posing no risk to himself or others.  He denied suicidal and homicidal ideation at this time.  However, the Veteran was again noted as angry and irritable, especially when driving.  Insight was described as limited.  He also reported an increase in arguing with his wife and that he and his wife now sleep in separate rooms.  Concentration and memory problems were noted.  The clinician noted the alcohol use exacerbates with problems with memory, focus, concentration, anger and increased depression.  The Veteran reported memory problems, "forgetting names mostly."  He also reported having a harder time fully comprehending what he reads.

The Veteran underwent his most recent VA examination in February 2016.  The Veteran reported limited communication with his children due to conflict.  He reported little social interaction except for some time spent with two friends, as well as church with his wife.  He reported a past history of enjoying hunting and fishing, but that he now spends most of his time watching TV and reading.  He was described as having a depressed mood, with anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The Veteran was coherent and no psychotic symptoms were noted, although he reacted somewhat irritably, but maintained adequate emotional control.

In summary, the records show that since filing his claim for service connection the Veteran's PTSD has manifested via symptoms indicative of a significant impairment in familial relationships, to include distance from two of his three children, physical altercations with his wife, and limited social interaction.  Persistent anger and impulse control problems were noted throughout, as was limited memory impairment, recently noted to include names.  The Veteran's road rage, to include keeping a gun in his glove box, was likened to homicidal ideation, albeit with not action.  This road rage was reported throughout the pendency of this claim.  Suicidal ideation was also noted several times.  While some of his symptoms are found within lesser rating criteria under Diagnostic Code 9411, the Board finds the symptoms, when assessed in their entirety, and when giving the benefit of the doubt to the Veteran, can be likened to total occupational and social impairment due to his PTSD.  The symptoms are consistent throughout the course of this claim and appeal.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates the criteria for a 100 percent rating.  Accordingly, a 100 percent initial rating for PTSD is granted.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411.

TDIU

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total (less than 100 percent).  38 C.F.R. § 4.16(a) (2016).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s). Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Veteran is not seeking special monthly compensation at the housebound rate, and the record does not otherwise reasonably raise that matter. The Veteran has alleged that both of his service-connected disabilities cause him to have become unemployable, and, in the alternative, that PTSD alone renders him unemployable.  The Veteran's service-connected degenerative disease of the lumbar spine is evaluated as 10 percent disabling from June 25, 2009, and 20 percent disabling from March 1, 2010.  The Board points out that a TDIU in this case would only be relevant to a special monthly compensation claim where the PTSD is not considered, meaning that the only disorder that can be considered in addressing whether a TDIU is warranted is the lumbar spine disability.  As already noted, the Veteran does not contend that the lumbar spine alone has played a role in employability impairment.  Further, the Board observes that the Social Security Administration records within in the claims folder show that SSA deemed the Veteran's employment ability to be limited only by his non-service-connected left knee disability.  

Consequently, the grant of a 100 percent rating for PTSD has rendered the issue of a TDIU moot.


ORDER

Entitlement to a 100 percent initial disability rating for service-connected PTSD is granted.

The appeal as to entitlement to a TDIU is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


